Citation Nr: 1645751	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-17 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to higher disability ratings for undifferentiated schizophrenia rated as 30 percent disabling prior to June 29, 2010, and as 70 percent disabling since.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (CAD), including as secondary to service-connected schizophrenia, and if so, whether service connection is warranted.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to December 29, 2014.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney

ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran's service-connected schizophrenia was increased from 30 percent to 70 percent, effective June 29, 2010, in a May 2013 rating decision.

Entitlement to a TDIU was awarded in a March 2015 rating decision, effective December 29, 2014.  Because of findings in a February 2013 VA examination report, the Board finds that the issue of entitlement to a TDIU prior to that date is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to higher disability ratings for undifferentiated schizophrenia and of entitlement to a TDIU prior to December 29, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A May 2009 rating decision denied entitlement to service connection for the Veteran's CAD, as secondary to the Veteran's service-connected schizophrenia; and the Veteran did not perfect an appeal of the claim following issuance of a January 2010 statement of the case (SOC), and he did not submit new and material evidence within one year of the rating decision.  

2.  Evidence received since the May 2009 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for CAD.

3.  The Veteran's CAD at least as likely as not developed secondary to the service-connected schizophrenia.  


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied entitlement to service connection for CAD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Evidence received since the May 2009 rating decision is new and material; and the claim of entitlement to service connection for CAD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for CAD, as secondary to service-connected schizophrenia, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen and grant the Veteran's claim of entitlement to service connection for CAD, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless error.

I.  New and Material Evidence

Service connection for CAD, as secondary to schizophrenia, was denied in a May 2009 rating decision.  The Veteran did not perfect an appeal after issuance of a January 2010 SOC that also addressed the issue, and no additional evidence relevant to the claim was associated with the claims file within one year of issuance of the rating decision.  Cf. 38 C.F.R. § 3.156 (b).  The May 2009 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the May 2009 rating decision, evidence relevant to the CAD claim included the Veteran's service treatment records (STRs), VA treatment records dated through April 2009, a February 2009 statement, and an April 2009 VA examination report.  The basis for the denial was that the CAD neither occurred during nor was caused by service, and was not found to be etiologically related to service-connected schizophrenia.  

Additional VA treatment records, dated through December 2009, were obtained prior to the AOJ's readjudication of the claim in the January 2010 SOC.  The basis for the denial remained the same.

Relevant evidence obtained since the May 2009 rating decision and the January 2010 SOC includes VA treatment records dated through October 2010; August 2010, August 2011, and February 2013 VA examination reports; and records from the Social Security Administration, showing that the Veteran had stressed induced ischemia.  Additionally, a September 2010 VA examination report and a December 2011 letter from a private cardiologist were obtained, both provided the opinion that the Veteran's CAD was at least as likely as not caused by or a result of service-connected schizophrenia, and both opinions cited medical treatises.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for malaria.  See Shade.  Specifically, the new evidence provides positive opinions with respect to the etiological relationship between the Veteran's CAD and his service-connected schizophrenia, and the opinions are supported by multiple medical treatises.  This new evidence serves to abrogate a prior deficiency in the May 2009 rating decision and the January 2010 SOC.  Therefore, the new evidence is new and material, and the claim of entitlement to service connection for CAD, as secondary to service-connected schizophrenia, is reopened.

II.  Secondary Service Connection
      
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

The Veteran has current CAD.  The April 2009 VA examiner diagnosed atherosclerotic heart disease and CAD, status post coronary artery bypass graft surgery.  Additionally, service connection has been in effect for undifferentiated schizophrenia since August 1984.  

In the September 2010 VA examination report, the examiner gave the opinion that the Veteran's CAD was at least as likely as not caused by or a result of service-connected schizophrenia.  The examiner noted that it was well known and a thoroughly substantiated fact that acute and chronic psychotic conditions, such as schizophrenia, caused an increased risk for cardiovascular disease such as CAD.  The Veteran suffers from a chronic psychotic condition and a chronic anxiety disorder which, for years, has been associated with sudden cardiac death and CAD on the Cornell Medical Index.  

Additionally, in support of his claim, the Veteran provided a December 2011 letter from a private cardiologist.  In the letter, the cardiologist indicated that it was at least as likely as not that the Veteran's CAD was caused by or a result of his schizophrenia.  The clinician cited to multiple medical treatises and noted that, per the literature, schizophrenia acted as a risk factor for the development of cardiovascular disability.  

The Board finds these favorable opinions to be fully informed, fully articulated, and well-reasoned.  As a result of the opinions, all required elements to establish service connection for CAD, as secondary to the Veteran's service-connected schizophrenia, have been met.  See 38 C.F.R. § 3.310(a).  

The April 2009, August 2010, August 2011, and February 2013 VA examination reports all gave the opinion that it was not at least as likely as not that the Veteran's CAD was caused by service-connected schizophrenia.  The examiners providing the first three opinions indicated that they were not aware of medical literature substantiating a correlation between schizophrenia and the Veteran's cardiovascular condition.  Additionally, the February 2013 examiner indicated that based on review of the literature cited in the December 2011 letter from the private cardiologist, that it was her interpretation that there was no direct causality between schizophrenia and CAD.  Neither examiner specifically considered whether the Veteran's CAD was otherwise aggravated by the service-connected schizophrenia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Based on the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's CAD was caused by his service-connected schizophrenia.  Resolving reasonable doubt with respect to this issue in favor of the Veteran, his claim for service connection for CAD is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for coronary artery disease (CAD), as secondary to service-connected schizophrenia, is granted.


REMAND

Review of the record reveals that the Veteran has been hospitalized as a result of his schizophrenia multiple times since October 2010, including in November 2011, December 2011, January 2012, and February 2012.  Other than a December 2011 discharge summary, records pertaining to his hospitalizations, and other VA treatment records dated since October 2010 have not been associated with the claims file.  See 38 C.F.R. § 3.159 (c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A description of the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment is required in order for the Board to fairly adjudicate the claim of entitlement to a TDIU.  

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2010 from the San Juan VA Medical Center, to include full reports of hospitalization in November 2011, December 2011, January 2012, and February 2012.

2.  Arrange for an examination to determine the occupational impact the Veteran's disabilities had in the aggregate for the portion of the appeal period prior to December 29, 2014.  

Specifically, the examiner must identify the occupational impairments that stemmed from the Veteran's service-connected disabilities of undifferentiated schizophrenia and CAD for the period on appeal prior to December 29, 2014. 

The examiner must also document the Veteran's highest level of education and work history.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


